                                                                        SEP 2 1 2020
                IN THE UNITED STATES DISTRICT COURT                  Clerk,u.s O!stnctccurt
                                                                       o,stnct Of ';tontana
                    FOR THE DISTRICT OF MONTANA                               Great Fa::"
                        GREAT FALLS DIVISION

 DENNIS BAADSGAARD and
 SHELLY BAADSGAARD,
                                                   CV 19-75-GF-BMM-JTJ
                    Plaintiffs,

      vs.                                                  ORDER

 SAFECO INSURANCE COMPANY
 OF ILLINOIS, a Liberty Mutual
 Company,

                    Defendant.

                                  INTRODUCTION

      Defendant Safeco Insurance Company of Illinois (Safeco) has filed a motion

for a protective order staying further discovery in this case pending resolution of

its motion for summary judgment. The motion for a protective order was referred

to the undersigned under 28 U.S.C. § 636(b)(l)(A). The motion has been fully

briefed. The Court conducted a hearing on the motion on August 12, 2020. The

Court is prepared to rule.

                                  BACKGROUND

      This case arises from a dog attack that occurred on October 1, 2018, in the

Glasgow City Park in Glasgow, Montana. While Plaintiff Dennis Baadsgaard

(Dennis) was walking his dog in the park, a dog owned by Trinton Gamas
(Gamas) jumped out ofGamas's parked pick-up truck an attacked Dennis's dog.

Dennis attempted to break up the dog attack. Dennis suffered injuries as a result

of the dog attack.

      Safeco insured Gamas under an automobile liability policy, Policy No.

Ml 529359. (Doc. 23-4). Part A of the Safeco policy described the policy's

liability coverage. (Doc. 23-4 at 33). The auto policy stated that Safeco would

pay damages for bodily injury for which any insured became "legally responsible

because of an auto accident." Id.

      Plaintiffs, through counsel, made a claim against Gamas for the injuries that

Dennis suffered as a result of the dog attack. Safeco provided Plaintiffs with a

copy of the auto policy issued to Gamas. (See Doc. 23-5). Safeco investigated

Plaintiffs' claim. Safeco obtained a legal coverage opinion. (See Doc. 23-7).

Safeco determined that no coverage existed under the auto policy because the

injuries that Dennis had incurred were not "due to an auto accident." (Doc. 23-7).

      Safeco informed Plaintiffs of its coverage decision, through their attorney,

on March 4, 2019. (Doc. 23-7). Safeco informed Gamas of its coverage decision,

though his attorney Peter Helland, on March 5, 2019. (Doc. 23-8 at 2).

       Part E of the Safeco policy set forth the duties of an insured after an

accident or loss. (Doc. 23-4 at 45). Part E required Gamas, as an insured, to

                                         -2-
"[p]romptly send [Safeco] copies of any notices or legal papers received" in

connection with Plaintiffs' claim. Id. Safeco, in its March 5, 2019 letter to

Gamas's attorney, reminded Gamas, three times, that he had a duty to provide

Safeco with a copy of any lawsuit filed by the Plaintiffs related to the dog attack.

(Doc. 23-8 at 2-3).

      Plaintiffs filed a complaint against Gamas in the Montana Seventeenth

Judicial District Court, Valley County on July 15, 2019. (Doc. 1-1). Gamas,

through his attorney, signed an Acknowledgment and Waiver of Service of a

Summons on August 23, 2019. (Doc. 1-2 at 3-4).

      Gamas and the Plaintiffs settled the state court lawsuit on August 23, 2019.

(Doc. 23 at 7; Doc. 38 at 11). As part of the settlement, Gamas executed a

Settlement Agreement (Doc. 1-3), a Consent to Entry of Judgment in favor of the

Plaintiffs in the amount of$475,000 (Doc. 1-4), and an Assignment in favor of the

Plaintiffs. (Doc. 1-6). The Assignment assigned to Plaintiffs all ofGamas's rights

against Safeco as a first-party insured. Id. Plaintiffs filed the Consent to Entry of

Judgment on August 26, 2019. (Doc. 1-4). Neither Gamas nor Plaintiffs provided

Safeco with notice of the state court complaint before they had settled the state

court lawsuit on August 23, 2019. (Doc. 23 at 7; Doc. 23-2 at 6).




                                         -3-
      Plaintiffs filed the present action against Safeco on November 13, 2019.

(Doc. 1). Plaintiffs served Safeco with process on November 18, 2019. (Doc. 23

at 7). The first time that Safeco became aware of Plaintiffs' state court complaint

and the settlement documents that had been executed on August 23, 2019, was on

November 18, 2019, when Plaintiffs served Safeco with process in this case.

(Doc. 23 at 7; Doc. 23-2 at 6).

      Plaintiffs' Complaint in this action asserts multiple claims against Safeco

under Montana's Unfair Trade Practices Act (UTPA) Mont. Code Ann.§§ 33-18-

201 et seq. as well as a claim for negligent infliction of emotional distress. All of

the claims are premised on Safeco's refusal to defend and indemnify Gamas with

regard to the dog attack.

      Safeco filed the present motion for a protective order on June 11, 2020.

Safeco seeks an order staying all further discovery in this case until Chief United

States District Judge Brian Morris rules on its motion for summary judgment.

Safeco argues that this Court should stay further discovery because the motion for

summary judgment will be dispositive of the entire case, and Judge Morris can

decide the motion for summary judgment without any additional discovery.




                                         -4-
                                  DISCUSSION

      A court may issue a protective order that stays discovery pending

resolution of a potentially dispositive motion upon a showing of"good cause."

Fed. R. Civ. P. 26(c)(l); Wenger v. Monroe, 282 F.3d 1068, 1077 (9th Cir. 2002)

(affirming a district court's grant of a protective order staying discovery pending

resolution of a motion to dismiss under Rule 12(b)(6)).

      The Ninth Circuit Court of Appeals has not yet announced a clear standard

for evaluating when good cause exists to stay discovery in the face of a pending

dispositive motion. Mlejnecky v. Olympus Imaging Am., Inc., 2011 WL 489743,

at *6 (E.D. Cal. Feb 7, 2011). District courts in this Circuit have held that good

cause may exist if the following three requirements are satisfied:

      1.     The pending dispositive motion must be potentially dispositive of
             the entire case;

      2.     The court must either be "convinced" that the dispositive motion
             will be granted, or the court must find that a "clear possibility"
             exists that the dispositive motion will be granted; and

      3.     The court must be able to resolve the dispositive motion without any
             additional discovery.

See Mlejnecky, 2011 WL 489743, at *6-8 (citing cases).

      The district courts in this Circuit that have applied this test, do not agree

on the precise standard to be applied under the second prong of the test. Some

                                         -5-
courts require a showing that a "clear possibility" exists that the dispositive

motion will be granted. See e.g. GTE Wireless, Inc. v. Qualcomm, Inc., 192

F.R.D. 284,287 (S.D. Cal. 2000). Other courts have held that a court must be

"convinced" that the dispositive motion will be granted. See Seven Springs

Limited Partnership v. Fox Capital Management Corp., 2007 WL 1146607, at

*l (E.D. Cal. Apr. 18, 2007) (citing Woodv. McEwen, 644 F.2d 797,801 (9th

Cir. 1981).

      Plaintiffs, here, argue that the Court may stay discover only if it

"convinced" that Safeco's motion for summary judgment will be granted. Safeco

disagrees. The Court, however, need not resolve the parties conflict over the

applicable standard. As discussed below, the Court has concluded that a stay of

discovery is appropriate even if the standard advocated by Plaintiffs is applied.

      A.      Application of the Three-Part Test to Safeco's Motion for
              Summary Judgment

      The first prong of the three-part test is clearly satisfied in this case.

Safeco's motion for summary judgment challenges all of Plaintiffs' claims.

(Doc. 22 at 7-28). If the motion is granted, the entire case will be dismissed.

      With respect to the second prong, the Court is convinced that Safeco will

prevail on its motion for summary judgment. All of Plaintiffs' claims against



                                          -6-
Safeco are premised upon a finding that Safeco's auto policy provided coverage

for the injuries that Dennis suffered in the dog attack. Plaintiffs' claims fail as a

matter of law ifDennis's injuries are not covered under Safeco's auto policy.

See Truck Ins. Exchange v. O'Mailia, 343 P.3d 1183, 1188 (Mont. 2015)

(affirming dismissal of the breach of contract and bad faith claims based on a

finding that no coverage existed under the insurance policy); Truck Ins.

Exchange v. Waller, 828 P.2d 1384, 1388 (Mont. 1992) (holding that plaintiffs

claims of bad faith fail as a matter of law because no coverage existed under the

insurance policy).

      Safeco argues, in its motion for summary judgment, that the auto policy

issued to Gamas does not provide coverage for Dermis's injuries for two

independent reasons:

      1.     The injuries that Dennis suffered did not result from an "auto
             accident;" and

      2.     Even ifDennis's injuries did result from an auto accident, the
             injuries are not covered under Safeco's auto policy because Gamas
             breached his duty to provide Safeco with notice of Plaintiffs' state
             court complaint.

(Doc. 22 at 7-28).




                                         -7-
        Although it unclear whether Safeco will prevail on its first argument, 1 the

Court is convinced that Safeco will prevail on its argument regarding lack of

notice.

        Part E of the Safeco auto policy specifically provides that:

               " A person seeking any coverage must:

                              *       *      *

               2.     Promptly send [Safeco] copies of any notices or
                      legal papers received in connection with the
                      accident or loss."

(Doc. 23-4 at 45). This notice is simple, clear, unambiguous and easy to

understand. It required Gamas to notify Safeco "promptly" if Plaintiffs brought a

lawsuit against him based on the dog attack. Part F of the Safeco policy provides

that no legal action may be brought against Safeco "until there has been full

compliance with all the terms of [the] policy." (Doc. 23-4 at 47).

       It is undisputed that Gamas did not comply with the notice provision in the

Safeco policy. Gamas did not provide Safeco with notice of Plaintiffs state court

complaint before he had filed the Consent to Entry of Judgment in favor of the


       1
         Montana law requires that every motor vehicle liability policy must provide liability
coverage for damages "arising out of the ... use of the motor vehicle." Mont Code Ann.§ 61-6-
103(1)(b). Courts have held that dog attacks arise out of the use ofa vehicle where the offending
dog was being transported by the vehicle. See, e.g., Diehl v. Cumberland Mutual Fire Ins. Co.,
296 N.J. Super. 231,686 A.2d 785,788 (1997).

                                                 -8-
Plaintiffs on August 26, 2019. (Doc. 23-2 at 6). The first time that Safeco became

aware of Plaintiffs' state court complaint was on November 18, 2019, when

Plaintiffs served Safeco with process in this case. Id.

       Montana applies the notice-prejudice rule to determine whether an insured's

failure to comply with the notice provision in a liability policy excludes coverage

under a liability policy. Atlantic Casualty Ins. Co. v. Greytak, 350 P.3d 63, 67

(Mont. 2015). The notice-prejudice rule provides that if the liability insurer

suffers no prejudice as a result of the insured's failure to provide timely notice, the

insurer's obligation to indemnify the insured remains intact. Id. (citing Steadele v.

Colony Ins. Co., 260 P.3d 145 (Mont. 2011)). However, if the insurer has suffered

prejudice as a result of the insured's failure to provide timely notice, the insurer

has no obligation to indemnify the insured. Id. The purpose of the rule is to

safeguard the insured from termination of coverage based on a "technical

violation" of the policy's notice provision when the violation "is ofno prejudicial

consequence to the insurer." Id.

      Numerous courts, including the Montana Supreme Court, have held that an

insurer suffers significant prejudice and has no obligation to indemnify an insured,

if the insured fails to provide the liability insurer with notice of the lawsuit

against him before judgment is entered. See, e.g., Steadele, 260 P.3d at 151;

                                           -9-
Contractors Bonding and Insurance Co. v. Sandrock, 321 F. Supp. 3d 1205, 1211-

1212 (D. Mont. 2018); Allstate Ins. Co. v. Occidental International, Inc., 140 F.3d

1, 5-6 (1st Cir. 1998); Champion v. Southern General Ins. Co., 198 Ga.App. 129,

401 S.E. 2d 36, 38-39 (1990); Allstate Ins. Co. v. Kepchar, 592 N.E. 2d 694, 699-

700 (Ind. Ct. App. 1992); Prince George's County v. Local Govt. Ins. Trust, 388

Md. 162,879 A.2d 81, 100 (Md. Ct. Spec. App. 2005); Lusa/on, Inc. v. Hartford

Accident & Indem. Co., 23 Mass. App. Ct. 903,498 N.E. 2d 1373, 1375 (1986).

       Similarly, numerous courts have held that an insurer suffers significant

prejudice and has no obligation to indemnify an insured, if the insured fails to

provide the liability insurer with notice of the lawsuit against him before the

lawsuit has been settled. See Greytak, 350 P.3d at 69 (McKinnon, J. concurring);

Hooper v. Zurich American Ins. Co., 552 N.W. 2d 31, 36-37 (Minn. Ct. App.

1996); Metal Bank ofAmerica, Inc. v. Ins. Co. a/North America, 520 A.2d 493,

498 (Pa. Super. Ct. 1987); Northwest Prosthetic & Orthotic Clinic, Inc. v.

Centennial Ins. Co., 997 P.2d 972, 973 (Wash. Ct. App. 2000).

      Here, Safeco did not receive notice of Plaintiffs' state court lawsuit until

after a settlement had been reached and a consent judgment had been entered in

favor of the Plaintiffs. Safeco suffered prejudice. Safeco was deprived of the

ability "to appoint counsel, to engage in discovery, to negotiate a settlement, and

                                        -10-
to develop a trial strategy." Steadele, 260 P.3d at 151; Sandrock, 321 F. Supp. 3d

at 1212. Safeco was also deprived of the opportunity to defend Gamas under a

reservation of rights and file a declaratory judgment action to discern whether

coverage existed under the auto policy it had issued to Gamas, based on the

allegations in Plaintiffs' state court complaint. See State Farm Mut. Auto Ins. Co.

v. Freyer, 312 P.3d 403,415 (Mont. 2013).

      Plaintiffs argue that Gamas's failure to provide timely notice of Plaintiffs'

state court complaint did not result in any prejudice to Safeco. (Doc. 30 at 12-13).

Plaintiffs argue that Safeco suffered no prejudice because Safeco was aware of the

underlying claim made by the Plaintiffs shortly after the dog attack, Safeco

investigated the claim, Safeco determined, based on its investigation, that no

coverage existed under its auto policy, and no evidence exists that Safeco would

have changed its decision to deny coverage if Gamas had provided timely notice

of the state court complaint as required under the Safeco policy. Id.

      Plaintiffs argument is not persuasive. In Montana, an insurer must look to

the allegations in the complaint to determine whether coverage exists under a

liability policy. See Graber v. State Farm Fire and Casualty Co., 797 P.2d 214,

217 (Mont. 1990). Safeco's ability to review Plaintiffs' state court complaint to




                                        -11-
determine whether coverage existed for the dog attack was prejudiced when

Gamas failed to inform Safeco that Plaintiffs had filed a complaint against him.

      The third prong of the three-part test is also satisfied. Judge Morris can

decide Safeco's motion for summary judgment without any additional discovery.

No additional discovery is needed to determine that Gamas failed to provide

Safeco with timely notice of Plaintiffs' state court complaint. That fact is

undisputed. Similarly, no additional discovery is needed to determine that Safeco

suffered prejudice as a result ofGamas's failure to provide Safeco with timely

notice of Plaintiffs' state court complaint. Prejudice occurs when an insured

executes a consent to entry of judgment without notifying the insurer that a lawsuit

has been brought against him. See Steadele, 260 P.3d at 151; Sandrock, 321 F.

Supp. 3d at 1212.

      Accordingly, IT IS HEREBY ORDERED:

      I.    Defendant's Motion for a Protective Order (Doc. 25) is GRANTED.

      2.    All further discovery in this case is STAYED pending resolution of

Defendant's Motion for Summary Judgment.

     DATED this 21st day of September, 2020.




                                        -12-
